EXHIBIT 10.2
 


 
THIS PROMISSORY NOTE HAS NOT BEEN THE SUBJECT OF REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE
AND THE SAME HAS BEEN ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THIS PROMISSORY NOTE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
(I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (II) AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT
VIOLATE THE ACT, THE RULES AND REGULATIONS THEREUNDER, OR APPLICABLE STATE
SECURITIES LAWS.  THIS NOTE IS NON-NEGOTIABLE AND NON-TRANSFERABLE.


THREE YEAR NOTE


Issue Date: November 30, 2012
 

Washington, D.C.    Principal Amount $600,000.00

                                                                                              

FOR VALUE RECEIVED, the undersigned, Elsinore Services, Inc., a Delaware
corporation (the “Company”), promises to pay to Gary Block or permitted assigns
(the “Lender”) at 7900 Wisconsin Avenue, Suite 303, Bethesda, MD, 20814, or such
other address as the Lender shall specify in writing, and subject to Section 1
below, the principal amount of Six Hundred Thousand U.S. Dollars and 00/100
($600,000.00) (the “Principal Amount”) in twelve (12) equal quarterly
installment in immediately available United States’ funds with first payment on
March 31, 2013 together with interest at the annual rate of six percent (6%) on
the unpaid principal balance.  This Three Year Note (this “Note”) is being
issued pursuant to Section 1.3(b) of the Stock Purchase Agreement by and among
the Company, Government-Buys, Inc., a Maryland corporation, and Gary Block,
dated of even date herewith (the “Purchase Agreement”).  Defined terms used
herein shall have the same meaning as set forth in the Purchase Agreement,
unless otherwise indicated.


By acceptance of this Note, the Lender represents, warrants, covenants and
agrees that he, she or it will abide by and be bound by its terms.
 
 
1. Adjustment to Principal Amount. The Principal Amount shall be subject to
adjustment in accordance with the provisions of Section 4.7(b) of the Purchase
Agreement.


2. Right of Prepayment.  The Company, at its option, shall have the right to
prepay, with three (3) business days advance written notice to the Lender, a
portion or all outstanding principal amount hereof plus outstanding interest of
this Note.


3. Waiver and Consent.  To the fullest extent permitted by law and except as
otherwise provided herein, the Company waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Company liable with respect to this
Note.


4. Costs, Indemnities and Expenses.  Upon the occurrence of an Event of Default,
the Company agrees to pay all reasonable fees and costs incurred by the Lender
in collecting or attempting to collect this Note, including reasonable
attorneys’ fees and expenses, whether or not involving litigation, collecting
upon any judgments and/or appellate or bankruptcy proceedings.  The Company
agrees to pay any documentary stamp taxes, intangible taxes or other taxes which
may now or hereafter apply to this Note or any payment made in respect of this
Note, and the Company agrees to indemnify and hold the Lender harmless from and
against any liability, costs, attorneys’ fees, penalties, interest or expenses
relating to any such taxes, as and when the same may be incurred.
 
 
1

--------------------------------------------------------------------------------

 
 
5. Event of Default.  An “Event of Default” shall be deemed to have occurred
upon the occurrence of any of the following: (i) the Company should fail for any
reason or for no reason to make any payment of the interest or principal
pursuant to this Note within ten (10) days of the date due as prescribed herein;
(ii) the Company shall fail to observe or perform any other covenant, agreement
or warranty contained in, or otherwise commit any material breach or default of
any material provision of this Note which is not cured within ten (10) days
notice of the default; or (iii) the Company or any Subsidiary shall commence, or
there shall be commenced against the Company or any Subsidiary under any
applicable bankruptcy or insolvency laws as now or hereafter in effect or any
successor thereto, or the Company or any Subsidiary commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
Subsidiary or there is commenced against the Company or any Subsidiary any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of sixty-one (61) days; or the Company or any Subsidiary is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the Company or any Subsidiary suffers any
appointment of any custodian, private or court appointed receiver or the like
for it or any substantial part of its property which continues undischarged or
unstayed for a period of sixty one (61) days; or the Company or any Subsidiary
makes a general assignment for the benefit of creditors; or the Company or any
Subsidiary shall fail to pay, or shall state that it is unable to pay, or shall
be unable to pay, its debts generally as they become due; or the Company or any
Subsidiary shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
Subsidiary shall by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing; or any corporate or other
action is taken by the Company or any Subsidiary for the purpose of effecting
any of the foregoing.  Provided that the term “Subsidiary” as used hereinabove
shall expressly exclude Government-Buys, Inc., a Maryland corporation.


Upon an Event of Default (as defined above), the entire principal balance and
accrued interest outstanding under this Note, and all other obligations of the
Company under this Note, shall be immediately due and payable without any action
on the part of the Lender, interest shall accrue on the unpaid principal balance
at a rate of eighteen percent (18%) or the highest rate permitted by applicable
law, if lower, and the Lender shall be entitled to seek and institute any and
all remedies available to it.


6. Maximum Interest Rate.  In no event shall any agreed to or actual interest
charged, reserved or taken by the Lender as consideration for this Note exceed
the limits imposed by laws of the District of Columbia.  In the event that the
interest provisions of this Note shall result at any time or for any reason in
an effective rate of interest that exceeds the maximum interest rate permitted
by applicable law, then without further agreement or notice the obligation to be
fulfilled shall be automatically reduced to such limit and all sums received by
the Lender in excess of those lawfully collectible as interest shall be applied
against the principal of this Note immediately upon the Lender’s receipt
thereof, with the same force and effect as though the Company had specifically
designated such extra sums to be so applied to principal and the Lender have
agreed to accept such extra payment(s) as a premium-free prepayment or
prepayments.


7. Cancellation of Note. Upon the repayment by the Company of all of its
obligations hereunder to the Lender, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full.  Except
as otherwise required by law or by the provisions of this Note, payments
received by the Lender hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Note, and next in reduction
of the outstanding principal balance of this Note. Upon the Stockholder
exercising its Repurchase Option pursuant to Section 1.6 of the Purchase
Agreement, the principal amount of this Note and any accrued but unpaid interest
hereunder shall be deemed paid in full and this Note shall be returned to the
Company for cancellation.


8. Severability.  If any provision of this Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Note will nevertheless be valid
and enforceable and will remain in full force and effect.  Any provision of this
Note that is held invalid or unenforceable by a court of competent jurisdiction
will be deemed modified to the extent necessary to make it valid and enforceable
and as so modified will remain in full force and effect.
 
 
2

--------------------------------------------------------------------------------

 
 
9. Amendment and Waiver.  This Note may be amended, or any provision of this
Note may be waived, provided that any such amendment or waiver will be binding
on a party hereto only if such amendment or waiver is set forth in a writing
executed by the parties hereto.  The waiver by any such party hereto of a breach
of any provision of this Note shall not operate or be construed as a waiver of
any other breach.


10. Successors.  Except as otherwise provided herein, this Note shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
permitted successors and assigns.


11. Assignment.  This Note shall not be directly or indirectly assignable or
delegable by the Company.  The Lender understands that this Note is not
assignable or negotiable without the prior written consent of the Company.
Moreover, this Note has been issued subject to certain investment
representations of the original Lender set forth in the Purchase Agreement and
may be transferred or exchanged only in compliance with the Purchase Agreement
and applicable federal and state securities laws and regulations.


12. No Strict Construction.  The language used in this Note will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.


13. Further Assurances.  Each party hereto will execute all documents and take
such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.


14. Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:


If to Company:
Elsinore Services, Inc.
 
4207 Connecticut Avenue, N.W.
 
Suite 407, Washington, D.C. 20008
 
USA
 
Attention:  Chief Executive Officer
 
Telephone:     (202) 609-7756
 
Facsimile:      (703) 991 0841
Email: adunhem@elsinoreservices.com
       
If to the Lender:
Gary Block
 
7900 Wisconsin Avenue
 
Suite 303, Bethesda, MD, 20814
 
Facsimile: (301) 653-1601
Email: garyb@govbuys.com
 
 
With a copy to:
               
Attention:
 
Telephone:
 
Facsimile:
Email:

 
 
3

--------------------------------------------------------------------------------

 
 
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.


15. Remedies, Other Obligations, Breaches and Injunctive Relief.  The Lender’s
remedies provided in this Note shall be cumulative and in addition to all other
remedies available to the Lender under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), no remedy of
the Lender contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit the
Lender’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  No remedy conferred under this Note upon the
Lender is intended to be exclusive of any other remedy available to the Lender,
pursuant to the terms of this Note or otherwise.  No single or partial exercise
by the Lender of any right, power or remedy hereunder shall preclude any other
or further exercise thereof.  The failure of the Lender to exercise any right or
remedy under this Note or otherwise, or delay in exercising such right or
remedy, shall not operate as a waiver thereof.  Every right and remedy of the
Lender under any document executed in connection with this transaction may be
exercised from time to time and as often as may be deemed expedient by the
Lender.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Lender and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the Lender shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, and specific performance without the necessity of showing economic loss
and without any bond or other security being required.


16. Governing Law; Jurisdiction. Except as set forth in Section 6, all questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by the internal laws of the District of Columbia,
without giving effect to any choice of law or conflict of law provision or rule
(whether of District of Columbia or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the District of
Columbia.  Each party hereby irrevocably submits to the exclusive jurisdiction
of the District of Columbia Court for the adjudication of any dispute hereunder
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.
 
 
4

--------------------------------------------------------------------------------

 
 
17. No Inconsistent Agreements.  Neither of the parties hereto will hereafter
enter into any agreement which is inconsistent with the rights granted to the
parties in this Note.


18. Third Parties.  Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Note and their respective permitted successor and assigns, any rights or
remedies under or by reason of this Note.


19. Entire Agreement.  This Note (including any recitals hereto) sets forth the
entire understanding of the parties with respect to the subject matter hereof,
and shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.
 
 
[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 

 




IN WITNESS WHEREOF, this Note has been executed by the undersigned as of the
date first set forth hereinabove.



 
COMPANY
 
Elsinore Services, Inc.
 
 
By:   /s/ Arne Dunhem
     
Name:   Arne Dunhem
     
Title: Chairman and CEO





 
6

--------------------------------------------------------------------------------

 

